J-S06031-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: D.L.V., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.P.-F., MOTHER                 :
                                               :
                                               :
                                               :
                                               :   No. 2186 EDA 2020

               Appeal from the Decree Entered October 26, 2020
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000594-2019

    IN THE INTEREST OF: D.V., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.P.-F., MOTHER                 :
                                               :
                                               :
                                               :
                                               :   No. 2187 EDA 2020

               Appeal from the Decree Entered October 26, 2020
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0002745-2016


BEFORE: PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                            FILED APRIL 15, 2021

        In these consolidated cases, D.P.-F. (Mother) appeals from the decree

entered in the Court of Common Pleas of Philadelphia County (trial court)


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S06031-21


involuntarily terminating her parental rights to her daughter, D.V. (Child)1

(D.O.B. 8/21/09) and changing Child’s permanency goal to adoption. 2 We

affirm.

                                               I.

                                               A.

        The City of Philadelphia Department of Human Services (DHS) first

became involved with Child’s family in October 2016 because of Child’s

truancy.     Although DHS’s initial dependency petition was dismissed, the

agency again became involved with the family in March 2017 based upon

reports of drug distribution by Father and Parents’ lack of suitable housing and

heroin abuse.

        On April 18, 2017, the trial court adjudicated Child dependent and

ordered DHS to take custody of her. When Child disclosed that Father had

been sexually abusing her, his visitation with Child was suspended. Mother

tested positive for opiates and marijuana on multiple occasions. On March 15,

2018, the court found that Mother posed a grave threat3 because she had


____________________________________________


1   Child is alternately referred to as D.L.V. in the record.

2The parental rights of Child’s birth father, M.V. (Father) were also terminated
and he has not appealed that decision. Mother and Father are collectively
referred to as “Parents” in this Memorandum.

3“The ‘grave threat’ standard is met when the evidence clearly shows that a
parent is unfit to associate with his or her children.” Interest of L.B., 229
A.3d 971, 975 n.3 (Pa. Super. 2020) (citation omitted).


                                           -2-
J-S06031-21


inappropriate discussions with Child about the sexual abuse investigation and

court proceedings.    On September 21, 2018, the court found clear and

convincing evidence of child abuse by Father and ordered Parents to stay away

from Child’s school and foster home. As of February 1, 2019, Mother did not

have appropriate housing and lived with Father.

                                      B.

      On August 8, 2019, DHS filed petitions seeking termination of Parents’

parental rights to Child.   The trial court held a hearing on the matter on

October 26, 2020. At the hearing, former case manager and current case

supervisor Sharri Henderson testified that she was first assigned to this case

in late 2018.   She testified as follows:    Parents had mental health and

substance abuse issues and there were concerns about truancy, domestic

violence and sexual abuse in the home. Mother’s initial objectives included

participation in therapy and substance abuse treatment, along with

submission to random drug screens but never progressed beyond supervised

visitation with Child before the visits were suspended entirely in 2018 because

of her inappropriate discussions with Child.      Moreover, Mother did not

complete drug and alcohol treatment and she tested positive for opiates on

four occasions, although at the time of the hearing she was in a substance

abuse treatment program. Henderson testified that it was difficult to keep in

contact with Mother because she had been in and out of several rehabilitation

facilities and had no steady employment. She opined that Mother had made


                                     -3-
J-S06031-21


no progress towards fulfilling her objectives or alleviating the need for Child’s

placement.    Child had not seen Parents for two years at that point and

Henderson testified that reunification was not a viable option.

      Henderson also testified that Child has resided with her foster parents

since July 2019 and that Child has expressed that she wants to be adopted by

them. Henderson stated that “[Child] is doing wonderful [with foster parents].

She’s a part of the family. She’s bonded with the family. She’s bonded with

the entire family, even extended members of the family.” (See N.T. Hearing,

10/26/20 at 34-35).     Henderson unequivocally testified to her belief that

adoption by the foster parents would be in Child’s best interest.

      Child’s therapist, Kristine Belinsky, testified that she has been working

with Child since December 2019 because of her history of trauma including

sexual abuse by Father, neglect by both Parents and her observation of their

drug abuse. Belinsky testified that since Child began living with the foster

parents, her behavior has improved, she is doing well in school and is very

happy and bonded with the entire foster family. Child has indicated that she

wants to be adopted and refers to her foster parents as “Mom and Dad.” (Id.

at 64).    Belinsky testified that although Child loves Parents, it is not

appropriate for them to be involved in her life at this juncture. She opined

that the stability provided by the foster family has advanced her treatment

and that adoption would facilitate her therapeutic needs, as she is safe and

happy.


                                      -4-
J-S06031-21


        Dawn Barns, Child’s case manager since December 2019, testified that

Child shares a parent-daughter bond with the foster parents and that she is

well-adjusted and thriving. Child is also bonded with their extended family

and wants to be adopted. Barns opined that if the court terminated Mother’s

parental rights, Child would not suffer any permanent harm given that she

has not had contact with Mother for two years and Mother does not

acknowledge the sexual abuse by Father. Barns also testified to her belief

that it is in Child’s best interest to change her goal to adoption.

        Neither Mother nor Father testified at the hearing or submitted any

exhibits. At the conclusion of the testimony, the trial court specifically found

the three DHS witnesses credible. It concluded that Mother has been non-

compliant with her objectives and had made no progress towards alleviating

the need for Child’s placement. The trial court entered its decree terminating

Mother’s parental rights pursuant to § 2511(a)(1),(2),(5), (8) and (b) of the

Adoption Act and changing Child’s permanency goal to adoption under § 6351

of the Juvenile Act.4      Mother timely appealed and she and the trial court

complied with Rule 1925. See Pa.R.A.P. 1925(a)(i)-(ii).5

____________________________________________


4   23 Pa.C.S. §§ 2101-2938, 42 Pa.C.S. §§ 6301-6375.

5   Our standard of review in termination of parental right cases

        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate



                                           -5-
J-S06031-21


                                               II.

       Mother contends the trial court erred in terminating her parental rights

to Child pursuant to multiple subsections of 2511(a) and (b). Mother claims

she has successfully completed mental health and substance abuse treatment

programs in an effort to reunify with Child. Mother avers she has maintained

sobriety since July 2020 and has secured appropriate housing and

employment. Mother argues that any alienation in her relationship with Child

was caused by the court’s baseless decision to suspend visitation with her

daughter. Mother also argues that termination of her parental rights is not in

Child’s best interest, given their strong emotional bond.

                                               A.

       Section 2511 of the Adoption Act governs the involuntary termination of

parental rights and requires a bifurcated analysis:

       . . . Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in Section 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to Section 2511(b): determination of the
____________________________________________


       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result.

In re J.W.B., 232 A.3d 689, 695 (Pa. 2020) (citation omitted).


                                           -6-
J-S06031-21


      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re Adoption of B.G.S., 240 A.3d 658, 662-63 (Pa. Super. 2020) (case

citation omitted).

      As noted, the trial court terminated Mother’s parental rights pursuant to

Section 2511(a)(1),(2), (5), (8) and (b) of the Adoption Act, which provides:

      (a) General rule.─The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

             (1) The parent by conduct continuing for a period of at least
      six months immediately preceding the filing of the petition either
      has evidenced a settled purpose of relinquishing parental claim to
      a child or has refused or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse, neglect
      or refusal of the parent has caused the child to be without
      essential parental care, control or subsistence necessary for his
      physical or mental well-being and the conditions and causes of the
      incapacity, abuse, neglect or refusal cannot or will not be
      remedied by the parent.

                                   *    *    *

            (5) The child has been removed from the care of the parent
      by the court or under a voluntary agreement with an agency for a
      period of at least six months, the conditions which led to the
      removal or placement of the child continue to exist, the parent
      cannot or will not remedy those conditions within a reasonable
      period of time, the services or assistance reasonably available to
      the parent are not likely to remedy the conditions which led to the
      removal or placement of the child within a reasonable period of
      time and termination of the parental rights would best serve the
      needs and welfare of the child.

                                   *    *    *

                                       -7-
J-S06031-21



            (8) The child has been removed from the care of the parent
      by the court or under a voluntary agreement with an agency, 12
      months or more have elapsed from the date of removal or
      placement, the conditions which led to the removal or placement
      of the child continue to exist and termination of parental rights
      would best serve the needs and welfare of the child.

                                 *    *    *

      (b) Other considerations.─The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8) and (b).

      It is well-settled that “[w]e need only agree with [the trial court’s]

decision as to any one subsection of Section 2511(a) and subsection (b) in

order to affirm the termination of parental rights.” Int. of K.M.W., 238 A.3d

465, 473 (Pa. Super. 2000) (citation omitted). For the following reasons, we

conclude that the trial court correctly determined that DHS met its burden of

proof under subsections 2511(a)(2) and (b).

                                      B.

      We first address termination of Mother’s parental rights pursuant to

Section 2511(a)(2).

            Section 2511(a)(2) provides for termination of parental
      rights where the petitioner demonstrates by clear and convincing

                                     -8-
J-S06031-21


      evidence that “[t]he repeated and continued incapacity, abuse,
      neglect or refusal of the parent has caused the child to be without
      essential parental care, control or subsistence necessary for his
      physical or mental well-being and the conditions and causes of the
      incapacity, abuse, neglect or refusal cannot or will not be
      remedied by the parent.” 23 Pa.C.S. § 2511(a)(2). The grounds
      for termination of parental rights under Section 2511(a)(2) due to
      parental incapacity are not limited to affirmative misconduct; to
      the contrary, those grounds may include acts of refusal as well as
      incapacity to perform parental duties.

             This Court has long recognized that a parent is required to
      make diligent efforts towards the reasonably prompt assumption
      of full parental responsibilities. At a termination hearing, the
      orphans’ court may properly reject as untimely or disingenuous a
      parent’s vow to follow through on necessary services when the
      parent failed to co-operate with the agency or take advantage of
      available services during dependency proceedings.

Id. at 473–74 (case citations omitted).

      Applying these principles, the record shows that Mother’s history of

opioid   abuse,   inadequate   housing    and   employment,    along   with   her

inappropriate conduct concerning Father’s sexual abuse of Child, rendered her

incapable of parenting Child and caused Child to be without essential parental

care, control or subsistence. At the time of the hearing, Child had been in

placement for over three years and had not seen Mother for two years. The

record contains no evidence that Mother is capable of performing parental

duties and instead shows she had multiple positive drug screens, did not make

progress from a mental health perspective and continued to reside with Father

after the court found clear and convincing evidence of his sexual abuse of

Child. Accordingly, we conclude that the trial court did not abuse its discretion




                                      -9-
J-S06031-21


when it terminated Mother’s parental rights pursuant to 23 Pa.C.S.

§ 2511(a)(2).6

                                               C.

       Having found that termination of Mother’s parental rights was

appropriate under Section 2511(a), the next step of our inquiry is to consider

whether termination is in the best interests of Child under Section 2511(b).

             With respect to Section 2511(b), our analysis focuses on the
       effect that terminating the parental bond will have on the child.
       In particular, we review whether termination of parental rights
       would best serve the developmental, physical, and emotional
       needs and welfare of the child. It is well settled that intangibles
       such as love, comfort, security, and stability are involved in the
       inquiry into needs and welfare of the child.

              One major aspect of the “needs and welfare” analysis
       concerns the nature and status of the emotional bond that the
       child has with the parent, with close attention paid to the effect
       on the child of permanently severing any such bond. The fact that
       a child has a bond with a parent does not preclude the termination
       of parental rights. Rather, the trial court must examine the depth
       of the bond to determine whether the bond is so meaningful to
       the child that its termination would destroy an existing, necessary,
       and beneficial relationship. Notably, where there is no evidence
       of a bond between the parent and child, it is reasonable to infer
       that no bond exists.


____________________________________________


6 For similar reasons, clear and convincing evidence demonstrates that
termination was also warranted under subsections 2511(a)(1), (5) and (8).
Mother has not shown an ability to overcome her substance abuse,
employment or living arrangement issues to the extent that she could
appropriately care for Child, as she is in and out of different rehabilitation
facilities. Although Mother claims in her brief to have made lifestyle changes
to provide necessary support for Child, the trial court did not err in concluding
that she fell short in this regard, especially in light of the fact she submitted
no evidence on her behalf.


                                          - 10 -
J-S06031-21


              It is sufficient for the trial court to rely on the opinions of
       social workers and caseworkers when evaluating the impact that
       termination of parental rights will have on a child. The trial court
       may consider intangibles, such as the love, comfort, security, and
       stability the child might have with the foster parent.

Int. of K.M.W., supra at 475 (case citations and most quotation marks

omitted).

       Instantly, Mother maintains that she and Child have a significant bond

stemming from her past role as Child’s primary caretaker and that the court’s

action in summarily suspending visitation alienated Child from her.             She

argues that termination is not in Child’s best interest and would cause

irreparable harm.7

       In contrast, Henderson explained that Child had lived with the foster

parents over one year at the time of the hearing and they have provided her

with a safe, loving environment. Henderson, Belinsky and Barns all testified

to Child’s strong bond with her foster parents and to her positive relationship

with her extended foster family. The DHS witnesses opined that termination

of Mother’s rights is in Child’s best interest and would not irreparably harm

Child. The trial court found:

              The testimony has reflected that [Child] is stable and in a
       loving home and is bonded to her foster parents. The testimony
       reflects that there would not be irreparable harm if parental rights
       were terminated. This court has heard credible testimony from
       two case managers as well as [Child’s] therapist. . . . Mother has
       been non-complaint [with case plan objectives since April 2017]
____________________________________________


7 Although Mother makes these arguments in her brief, we reiterate that she
did not testify or submit evidence at the termination hearing.

                                          - 11 -
J-S06031-21


         and made no progress toward alleviating the need for
         placement[.] This court finds . . . that it is in [Child’s] best interest
         for the parents’ parental rights to be terminated and for her to be
         freed for adoption.

(N.T. Termination Hearing, at 90).

         We decline to disturb the court’s credibility determinations or reweigh

the evidence, which clearly demonstrates Child’s strong bond with her foster

family and her lack thereof with Mother, who she had not seen for two years

due to Mother’s inappropriate conduct and failure to make progress towards

any of her objectives. The evidence supports the trial court’s conclusion that

terminating Mother’s parental rights is in Child’s best interest, as Child is well-

adjusted and happy in the foster parent’s residence and they care for her and

meet all of her needs. Child refers to the foster parents as “Mom and Dad”

and has repeatedly expressed her desire to be adopted by them. Mother’s

opioid addiction and inability to provide a stable environment for Child further

establish that termination is in Child’s best interest.         We find no abuse of

discretion in the trial court’s decision to terminate Mother’s parental rights to

Child.

                                           III.

         Lastly, we address Mother’s claim the trial court erred by changing

Child’s permanency goal to adoption pursuant to Section 6351 of the Juvenile

Act. Mother argues DHS failed to make reasonable efforts to reunify her with

Child and that adoption is not in Child’s best interest. Mother also contends




                                          - 12 -
J-S06031-21


that the goal change was made in contravention of the Juvenile Act’s stated

purpose of preserving the family unit whenever possible.

      We begin by recognizing that a primary purpose underlying the Juvenile

Act is to “preserve the unity of the family whenever possible or to provide

another alternative permanent family when the unity of the family

cannot be maintained.” 42 Pa.C.S. § 6301(b)(1) (emphasis added). An

agency is not required to offer services indefinitely, where a parent is unable

or unwilling to properly utilize the instruction provided.   See Interest of

T.M.W., 232 A.3d 937, 947 (Pa. Super. 2020). Instead, the agency must

redirect its efforts towards placing a foster child in an adoptive home after it

has made reasonable efforts to return the child to her biological parents and

those attempts have failed. See id.

      Additionally, a court is required to provide compelling reasons why it is

not in the best interest of the child to return to her parents and to instead be

placed for adoption. See 42 Pa.C.S. § 6351 (f.1)(5)(iv)(C). The child’s best

interest, safety, permanency and well-being must take precedence over all

other considerations in a goal change proceeding. See In re R.M.G., 997

A.2d 339, 347 (Pa. Super. 2010), appeal denied, 12 A.3d 372 (Pa. 2010). The

parent’s rights are secondary and a goal change to adoption may be

appropriate even under circumstances where a parent substantially complies

with a reunification plan. See id. A court cannot subordinate a child’s need




                                     - 13 -
J-S06031-21


for permanence and stability to a parent’s claim of progress and goals for the

future. See id.

      In this case, at the time of the subject hearing, Child had been in

placement for over three years and Mother had not progressed beyond

supervised visitation before the visits were suspended for her inappropriate

conduct. During the time Child was in placement, the trial court had found at

the permanency review hearings that DHS had made reasonable efforts to

finalize Child’s initial permanency goal of reunification. (See DHS Exhibits 4-

18). Furthermore, as discussed in detail above, Child is well adjusted and

happy in her home with her foster parents and she has become a part of their

family. Because the record fully supports the trial court’s decision to change

Child’s permanency goal to adoption, we conclude Mother’s final issue merits

no relief.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/2021




                                    - 14 -